 


109 HR 5221 IH: Vet Center Enhancement Act of 2006
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5221 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mr. Bradley of New Hampshire (for himself and Mr. Bass) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to enhance services provided by Vet Centers operated by the Secretary of Veterans Affairs, to clarify and improve the provision of bereavement counseling by the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Vet Center Enhancement Act of 2006. 
2.Expansion of outreach activities of vet centers 
(a)Additional outreach workersThe Secretary of Veterans Affairs shall employ not more than 250 veterans of Operation Enduring Freedom or Operation Iraqi Freedom for the purpose of providing outreach to veterans on the availability of readjustment counseling and related mental health services for veterans under section 1712A of title 38, United States Code. 
(b)Construction with current outreach programThe veterans employed under subsection (a) are in addition to any veterans employed by the Secretary for the purpose described in that subsection under the February 2004 program of the Department of Veterans Affairs to provide outreach described in that subsection. 
(c)Assignment to vet centersThe Secretary may assign any veteran employed under subsection (a) to any Vet Center that the Secretary considers appropriate in order to meet the purpose described in that subsection. 
(d)Inapplicability and termination of limitation on duration of employmentAny limitation on the duration of employment of veterans under the program described in subsection (b) is hereby terminated and shall not apply to a veteran employed under that program or under this section. 
(e)Employment statusA veteran employed under subsection (a) shall be employed in career conditional status, which is the employment status in which veterans are employed under the program described in subsection (b). 
(f)DefinitionsIn this section: 
(1)Vet centerThe term Vet Center means a center operated by the Secretary of Veterans Affairs for the provision of readjustment counseling and related mental health services under section 1712A of title 38, United States Code. 
(2)Veteran of operation enduring freedom or operation iraqi freedomThe term veteran of Operation Enduring Freedom or Operation Iraqi Freedom means a veteran who served in the Southwest Asia theater of operations during Operation Enduring Freedom or Operation Iraqi Freedom. 
3.Clarification and enhancement of bereavement counseling 
(a)Clarification of members of immediate family eligible for counselingSubsection (b) of section 1783 of title 38, United States Code, is amended— 
(1)by inserting (1) before The Secretary; and 
(2)by adding at the end the following new paragraph: 
 
(2)For purposes of this subsection, the members of the immediate family of a member of the Armed Forces described in paragraph (1) include the parents of such member.. 
(b)Provision of counseling through vet centersSuch section is further amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Provision of counseling through vet centersBereavement counseling may be provided under this section through the facilities and personnel of centers for the provision of readjustment counseling and related mental health services under section 1712A of this title.. 
4.Funding for vet center program 
There is authorized to be appropriated to the Department of Veterans Affairs for fiscal year 2007, $180,000,000 for the provision of readjustment counseling and related mental health services through centers under section 1712A of title 38, United States Code. 
 
